33 Mich. App. 282 (1971)
189 N.W.2d 820
DEMAREST
v.
CITY OF BLOOMFIELD HILLS
Docket No. 9548.
Michigan Court of Appeals.
Decided April 28, 1971.
Thomas J. Dillon, Jr., for plaintiffs.
Brennan & Bibeau, for defendants.
Before: QUINN, P.J., and FITZGERALD and J.H. GILLIS, JJ.
PER CURIAM.
Supplementing our order of December 23, 1970, and on the basis of the March 3, 1971 order of the Supreme Court in the case of House v. City of Bloomfield Hills (1971), 384 Mich. 811, we affirm the trial court for the reason that this Court's decision in House v. City of Bloomfield Hills (1969), 18 Mich. App. 184, is completely dispositive of this case of Demarest. Plaintiffs may recover costs.